MEMORANDUM **
Shamzu Bohra Juma, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The BIA denied Juma’s asylum application as time-barred. Juma does not challenge this finding in her opening brief.
Substantial evidence supports the BIA s finding that Juma failed to establish that she suffered past persecution, see Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003), and the record does not compel the conclusion that she demonstrated a clear probability of future persecution on account of an imputed political opinion if returned to Ethiopia, see Sangha v. INS, 103 F.3d 1482, 1489-91 (9th Cir.1997). Accordingly, her withholding of removal claim fails.
Substantial evidence supports the BIAs denial of CAT relief because Juma failed to establish that it is more likely than not she would be tortured if returned to Ethiopia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.